



Exhibit 10.6


 
ADVANCE AUTO PARTS, INC.
2016 PERFORMANCE-BASED SARS AWARD AGREEMENT
(STOCK SETTLED)
[ANNUAL LONG-TERM INCENTIVE AWARD]


Award Date
Performance-based SARs (at Target Level)
Grant Price
Expiration Date
[GRANT DATE]
##
##
[GRANT DATE + 7 YRS]



THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Award
Date specified above granted to
Thomas Greco
(“Participant”) Stock Appreciation Rights (the “Performance-based SARs”) with
respect to the number of shares of Advance Auto Parts, Inc. Common Stock, $.0001
par value per share (“Common Stock”), indicated above in the box labeled
“Performance-based SARs (at Target Level).” The initial Market Value of each
underlying share of Common Stock is indicated above in the box labeled “Grant
Price.” The Performance-based SARs that this Certificate represents shall vest
and become exercisable in accordance with Sections 1 and 2 below, and upon
vesting shall be fully exercisable until the Expiration Date except as otherwise
provided in Section 2 below. This Award is subject to the terms and conditions
set forth below and in the Advance Auto Parts, Inc. 2014 Long-Term Incentive
Plan (the “Plan”). A copy of the Plan is available on the Company’s Intranet
site or upon request. In the event of any conflict between the terms of the Plan
and this Award, the terms of the Plan shall govern. Any terms not defined herein
shall have the meaning set forth in the Plan.
* * * * *
1.
Vesting. Subject to the remaining provisions of this Award:



Performance-based SARs shall vest, in an amount up to your “Maximum
Performance-based SARs” (defined below) on [GRANT DATE + 3 YRS] subject to your
continued employment or other association with the Company to that date and
except as otherwise provided in Section 2 below. The precise amount in which you
may vest will be determined in accordance with the following rules, subject to
certification by the Committee of the Company’s average annual comparable store
sales growth and Comparable Operating Income (as defined below) over the [YEAR
1] through [YEAR 3] fiscal years (“Performance Period”):
(a) 50% of the Performance-based SARs will vest according to the Company’s
Comparable Operating Income results (as expressed in dollars) during the
Performance Period, according to the schedule established by the Committee as
shown in Exhibit 1 to this Award Agreement. Payout based on performance results
between the threshold and target and between the target and maximum performance
levels will be interpolated.
(b) 50% of the Performance-based SARs will vest based upon the Company’s average
annual comparable store sales growth over the Performance Period, calculated in
a manner consistent with the Company’s current comparable store sales policy,
according to the schedule established by the Committee as shown in Exhibit 1 to
this Award Agreement. Payout based on performance results between the threshold
and target and between the target and maximum levels will be interpolated.
“Comparable Operating Income” shall be defined as Operating Income as calculated
under U.S. generally accepted accounting principles, adjusted to exclude certain
non-comparable adjustments as disclosed in the Company’s earnings releases and
consolidated financial statements filed with the Securities and Exchange
Commission, including but not limited to GPI intangible asset amortization,
integration and transaction expenses, significant restructuring charges not
already included in integration expenses and impacts from changes in the
adoption of new accounting standards.


1

--------------------------------------------------------------------------------





Your “Maximum Performance-based SARs” is 200% of the number of Performance-based
SARs indicated above in the box labeled “Performance-based SARs (at Target
Level).” Your “Threshold Performance-based SARs” is 25% of the number of
Performance-based SARs indicated above in the box labeled “Performance-based
SARs (at Target Level).”
2.
Performance-based SARs Duration and Exercise.



(a)
Subject to the following, these Performance-based SARs shall expire on the
Expiration Date. However, if your employment or other association with the
Company and its Affiliates ends before that date, these Performance-based SARs
shall expire on Expiration Date or, if earlier, the date specified in whichever
of the following applies:



(i)
If the termination of your employment or other association is on account of
“Disability,” then your Performance-based SARs will expire ninety (90) days
after the date on which all of your Performance-based SARs are exercisable. If
all of your Performance-based SARs are exercisable as of the date of the
termination of your employment or other association on account of Disability,
your Performance-based SARs will expire ninety (90) days after the date your
employment or other association ends. For all purposes of this Award,
“Disability” shall have the same meaning as that term is defined in your
employment agreement with the Company dated as of March 28, 2016 (the
“Employment Agreement”).



(ii)
If the termination of your employment or other association is on account of
death, or you die within ninety (90) days of the termination of your employment
or other association (other than when terminated for Due Cause), then your
Performance-based SARs will expire on the date that is the later of twelve (12)
months after your death or ninety (90) days after the date on which all of your
Performance-based SARs are exercisable.



(iii)
If your employment or other association is terminated prior to [GRANT DATE + 3
YRS] on account of your Disability or death, your Performance-based SARs will
vest on [GRANT DATE + 3 YRS] in an amount based on the Company’s performance
during the entire Performance Period, on a pro-rata basis for the time that has
elapsed since the start of the Performance Period until your termination date.
Your Performance-based SARs will expire ninety (90) days after [GRANT DATE + 3
YRS], except for termination of employment on account of death, which will be
the later of twelve (12) months after the date of your death or ninety (90) days
after [GRANT DATE + 3 YRS]. The pro rata amount will be determined by
multiplying the number of Performance-based SARs that you would have received if
you had been employed by the Company on [GRANT DATE + 3 YRS], by a fraction
whose numerator is the number of completed months from the start of the
Performance Period to the date of termination of your employment, and whose
denominator is 36.



(iv)
If the termination of your employment or other association is for “Due Cause,”
as defined in the Employment Agreement, all of your Performance-based SARs (at
Target Level or otherwise), will expire on the date your employment or other
association ends.



(v)
If your employment or other association is terminated prior to [GRANT DATE + 3
YRS] by the Company other than for Due Cause, or by you for “Good Reason,” as
defined in the Employment Agreement, your Performance-based SARs will vest
immediately as of the date of the termination of your employment or other
association on a pro-rata basis based on the Company’s performance for the time
that you were employed during the Performance Period measured as of the most
recently completed fiscal quarter and will expire ninety (90) days after your
employment or other association ends.



(vi)
In all other cases, all of your unvested Performance-based SARs (at Target Level
or otherwise), will expire on the date your employment or other association
ends, and all of your Performance-based SARs which have vested will expire
ninety (90) days after your employment or other association ends.



2

--------------------------------------------------------------------------------







(b)
Upon a “Change In Control” (as defined in the Employment Agreement) the Company
will determine the pro rata portion of your Performance-based SARs based on the
Company’s performance during the Performance Period preceding the Change In
Control measured as of the Company’s most recently completed fiscal quarter
prior to the Change In Control event. The pro rata portion of your
Performance-based SARs will continue to vest and become exercisable on [GRANT
DATE + 3 YRS]. The pro rata portion of your Performance-based SARs as determined
pursuant to this Section 2 will immediately become exercisable (i) upon the
Change In Control in the event that the successor organization does not assume,
convert, or replace the awards; or (ii) upon termination of your employment or
other association in the event the successor organization assumes, converts or
replaces the awards, and your employment or other association is terminated by
the Company other than for Due Cause or by you for Good Reason, in each case
within 24 months following the Change In Control. Your Performance-based SARs
will expire ninety (90) days after the occurrence of the events described in
subsections (b) (i) or (ii) of this Section 2.



(c)
No shares of Common Stock shall be issued to you prior to the date on which the
Performance-based SARs are exercised in accordance with this Section 2. Upon
exercise of the Performance-based SARs, you shall be entitled to receive a
number of shares of Common Stock for the number of shares with respect to which
the Performance-based SARs are exercised equal to (i) the aggregate excess of
the Market Value of one share of Common Stock on the date of exercise over the
aggregate Grant Price, divided by (ii) the Market Value of one share of Common
Stock on the date of exercise. The shares of Common Stock shall be issued in
book-entry form, registered in your name or in the name of your legal
representatives, beneficiaries or heirs, as the case may be. The Company will
not deliver any fractional share of Common Stock but will pay, in lieu thereof,
cash equal to the Market Value of such fractional share.



(d)
Except as otherwise provided in this Section 2, during any period that any of
these Performance-based SARs remain outstanding after your employment or other
association with the Company and its Affiliates ends, you may exercise them only
to the extent they were exercisable immediately prior to the end of your
employment or other association. In no event may any of these Performance-based
SARs be exercised after they expire as determined in accordance with Section 2.



(e)
At any time you may exercise these Performance-based SARs by delivery to the
Company (the date such delivery occurs is hereinafter referred to as the
“Exercise Date”) a notice which shall state that you elect to exercise the
Performance-based SARs as to the number of shares specified in the notice as of
the date specified in the notice. Such notice should be made to the stock
administrator at the Company headquarters or its designee. All notices will be
acknowledged and validated by the Company or its designee prior to actual
exercise of a Performance-based SAR.



3.
Transfer of Performance-based SARs. You may not transfer any or all of these
Performance-based SARs except by will or the laws of descent and distribution,
and, during your lifetime, only you (or in the event of your Disability, your
legal guardian or representative) may exercise these SARs. Any attempt to sell,
pledge, assign, hypothecate, transfer or otherwise dispose of the
Performance-based SARs granted by this Award in contravention of this Award or
the Plan shall be void.



4.
No Rights as a Stockholder. You shall have no rights as a stockholder of any
Common Stock covered by these Performance-based SARs until the Exercise Date and
entry evidencing such ownership is made in the stock transfer books of the
Company. Except as may be provided under Section 8 of the Plan, the Company will
make no adjustment for dividends (ordinary or extraordinary and whether in cash,
securities or other property) or distributions of other rights for which the
record date is prior to the Exercise Date.



5.
Notices. Except as otherwise provided herein, all notices, requests, demands and
other communications under this Award shall be in writing, and if by telecopy,
shall be deemed to have been validly served, given or delivered when sent, or if
by personal delivery or messenger or courier service, shall be deemed to have
been validly served, given or delivered upon actual delivery (but in no event
may notice be given by deposit in the United States mail), at the



3

--------------------------------------------------------------------------------





following addresses, telephone and facsimile numbers (or such other address(es),
telephone and facsimile numbers a party may designate for itself by like
notice):


If to the Company:    Advance Auto Parts, Inc.
located at 5008 Airport Road,
Roanoke, Virginia 24012,
Attention: General Counsel or by
telephone at (540) 561-1173 or
telecopy at (540) 561-1448;


With copy to:     Advance Auto Parts, Inc.
located at 5008 Airport Road,
Roanoke, Virginia 24012,
Attention: Vice President,
Rewards and HR Services or by
telephone at (540) 561-6818 or
telecopy at (540) 561-6998;


If to you, the Participant, to your home address on record at Advance Auto Parts
or your business address at Advance Auto Parts.


6.
Income Tax Matters. The Company makes no representation or warranty as to the
tax treatment of your receipt or exercise of these Performance-based SARs or
upon your sale or other disposition of the shares of Common Stock acquired
through the exercise of the SARs. You should rely on your own tax advisors for
such advice. In order to comply with all applicable federal or state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are your sole and absolute responsibility, are withheld or
collected from you at the time of your exercise of the SARs. The Company will
inform you of alternative methods to settle any applicable taxes due prior to
the first vesting date of your Award.



7.
Miscellaneous.



(a)
This Award is made under the provisions of the Plan and shall be interpreted in
a manner consistent with it. To the extent that any provision in this Award is
inconsistent with the Plan, the provisions of the Plan shall control. The
interpretation of the Committee of any provision of the Plan, the
Performance-based SARs or this Award, and any determination with respect thereto
or hereto by the Committee, shall be binding on all parties. Notwithstanding the
foregoing, the definition of the terms “Disability,” “Due Cause,” “Good Reason”
and “Change In Control” shall be as set forth in the Employment Agreement and
the interpretation of such terms shall be made in the manner prescribed in the
Employment Agreement.



(b)
Nothing contained in this Award Agreement shall confer, intend to confer or
imply any rights to an employment relationship or rights to a continued
employment relationship or other association with the Company or any Affiliate
in your favor or limit the ability of the Company or an Affiliate, as the case
may be, to terminate, with or without Due Cause, in its sole and absolute
discretion, your employment relationship or other association with the Company
or such Affiliate, subject to the terms of any written employment agreement to
which you are a party.



(c)
Neither the Plan nor this Award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any Affiliate and Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
creditor of the Company or any Affiliate.



4

--------------------------------------------------------------------------------







(d)
The Company shall not be required to deliver any shares of Common Stock upon
exercise of any Performance-based SARs until the requirements of any federal or
state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.



(e)
An original record of this Award and all the terms hereof executed by the
Company is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.



(f)
This Award is intended to be consistent with the Employment Agreement. To the
extent that any provision of this Award Agreement is inconsistent with the terms
of the Employment Agreement, the provisions of the Employment Agreement shall
control with respect to this Award.



(g)
If any provision in this Award Agreement is determined to be invalid, void or
unenforceable by the decision of any court of competent jurisdiction, which
determination is not appealed or appealable for any reason whatsoever, the
provision in question shall not be deemed to affect or impair the validity or
enforceability of any other provision of this Award Agreement and such invalid
or unenforceable provision or portion thereof shall be severed from the
remainder of this Award Agreement.



In Witness Whereof, this Award has been executed by the Company as of the date
first above written.
ADVANCE AUTO PARTS, INC.


By: ______________________________
Tammy M. Finley
Executive Vice President, Human Resources,
General Counsel and Corporate Secretary
Accepted and agreed, including specifically but without limitation as to the
treatment of this Award in accordance with the terms of the Plan and this Award
notwithstanding any terms of an Employment/ Loyalty Agreement between the
Company and the undersigned to the contrary:


By: ______________________________            _________________________________
Electronic Signature                 Acceptance Date


 




5